Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 9, 2019

                                       No. 04-19-00387-CV

                   STATE OF TEXAS FOR THE PROTECTION OF R.F.,
                                    Appellant

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-01450
                          The Honorable Aaron Haas, Judge Presiding


                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on June 11, 2019. The clerk
of the court notified the appellant in writing that our records did not reflect that the filing fee in
the amount of $205.00 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate deadlines are
suspended pending the payment of the filing fee.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court